Order filed, March 25, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00570-CV
                                 ____________

      ANTHONY OBI OGBO A/K/A INTERNATIONAL GUARDIAN
                   NEWSPAPER, Appellant

                                         V.

               PIUS OKAFOR AND JOHN OKAFOR, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-82078


                                     ORDER

      The reporter’s record in this case was due December 22, 2014. On January
21, 2015, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Kimberly Kidd, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kimberly Kidd does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM




                                             2